Citation Nr: 1618831	
Decision Date: 05/10/16    Archive Date: 05/19/16

DOCKET NO.  13-02 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to VA Vocational Rehabilitation & Employment benefits under 38 U.S.C. Chapter 31.

(The issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) will be addressed in a separate decision.  See BVA Directive 8430, paragraph 14(c)(10))


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from August 1978 through January 1987.  His period of service from August 9, 1978 through May 16, 1985 was under honorable conditions; however, his period of service from May 17, 1985 through January 5, 1987 is considered to have been under dishonorable conditions.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Veteran testified during a January 2015 video conference hearing.  A transcript of that testimony is associated with the claims file.

In June 2015, the Board issued a decision and remand in which the issue of the Veteran's entitlement to VA Vocational Rehabilitation & Employment benefits (VR&E) under 38 U.S.C. Chapter 31 was remanded for further development.  Such development was to include:  associating the Veteran's VA vocational rehabilitation folder with the claims file and obtaining and associating with the claims file records for any additional medical treatment identified by the Veteran; and, readjudication of the issues remaining on appeal by the agency of original jurisdiction (AOJ).

Although the Board did not adjudicate the issue of the Veteran's entitlement to VR&E benefits, the Veteran filed a premature motion for reconsideration as to that issue in June 2015.  That motion was denied in July 2015 and the Veteran was advised again that the matter was under further development.

In December 2015, the Board remanded this matter again for further development, to include:  affording the Veteran a vocational rehabilitation assessment, to be performed by a clinician from the Vocational Rehabilitation and Employment Division, and, readjudication of the matter by the AOJ.  No documented effort has been made to date to perform the foregoing development.


This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As discussed, the Board previously remanded this matter in December 2015 so that the Veteran could be given a vocational rehabilitation assessment, to be performed by a clinician from the Vocational Rehabilitation and Employment Division.  Subsequent to that development, the AOJ was to readjudicate the matter, and if adverse to the Veteran, providing him with a Supplemental Statement of the Case (SSOC).  No action has been taken in regard to the foregoing remand.

A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Accordingly, the issue of the Veteran's entitlement to VA Vocational Rehabilitation & Employment benefits under 38 U.S.C. Chapter 31 must be remanded once again so that the remand actions directed in the December 2015 remand may be performed.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the Veteran with a vocational rehabilitation assessment by an appropriate clinician in the Vocational Rehabilitation and Employment Division.  Associate all counseling records or narrative reports with the claims folder.  A copy of the claims file and a copy of 38 C.F.R. § 21.51 should be made available to the clinician for review.

Based upon review of the claims folder, the clinician is asked to provide opinions as to the following questions:

	a) Is it at least as likely as not (i.e., probability of 50 	percent or more) that the Veteran has had an 	employment handicap as defined under 38 C.F.R. 	§ 21.51 at any time since February 2010?

	b)  If so, is the Veteran able to overcome the effects of 	impairment through employment in an occupation 	consistent with his pattern of abilities and aptitude, at 	any time since February 2010?

2.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue an SSOC and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




